REECE, P.J.,
dissents
The facts underlying the charge for which the appellant was convicted show a crime of violence involving threats to kill and physical assault upon two victims The court below made a specific; statutory finding that the interest of the defendant-appellant in having the record of his conviction sealed is outweighed by the interest of the government in having the record maintained.
The appellant aspires to become a lawyer, a position of trust in which the public at large has an interest. Further, a future prospective employer of the appellant should not have to determine, or have to have determined for him, whether the appellant's conviction for his violent acts bears a direct and substantial relationship to the position for which the person is being considered before inquiry could be made into the appellant's acta R.C. 2953.33(B).
Because I believe the trial court did not abuse its discretion, I would affirm the judgment.